       Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 1 of 7

20993.0002


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

 ROLANDO MARTINEZ                               §
                                                §
 VS.                                            §          CIVIL ACTION NO. 2:20-cv-00011
                                                §
 UNITED STATES OF AMERICA                       §

                       PLAINTIFF’S ORIGINAL COMPLAINT
                  PURSUANT TO THE FEDERAL TORT CLAIMS ACT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       NOW COMES, ROLANDO MARTINEZ (“Plaintiff’) and files this Original Complaint

for damages against the United States of America (“Defendant”) pursuant to the Federal Tort

Claims Act and for cause of action would respectfully show unto the Court as follows:

                                       I.      PARTIES

1.     Plaintiff is a resident of Eagle Pass, Maverick County, Texas.

2.     Defendant UNITED STATES OF AMERICA may be served with process by delivering a

copy of the Summons and Complaint via certified mail to each of the following:

       a.     John F. Bash, Esq., United States Attorney for the Western District of Texas, 111

              East Broadway, Room A306, Del Rio, Texas 78840, Attn: Civil Process Clerk;

       b.     William P. Barr Esq., Attorney General of the United States, U.S. Department of

              Justice, 950 Pennsylvania Avenue, NW, Washington, DC 20530-0001, Attn: Civil

              Process Clerk;

       c.     Department of Defense, 1400 Defense Pentagon, Washington, DC 20301-1400;

              and

       d.     Ryan D. McCarthy, Secretary of the Army, 101 Army Pentagon, Washington, D.C.

              20310-0101.



                                            Page 1 of 7
       Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 2 of 7

20993.0002


                             II.    JURISDICTION and VENUE

3.     This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. &

§ 1346, et seq. for money damages for personal injuries that were caused by institutional failures

and the negligent or wrongful acts or omissions of one or more employees of the United States

government including any employee or service personnel charged with implementing and making

sure existing policies and procedures were followed, any charged with ensuring policies and

procedures were adequate and/or responsible for making any necessary revisions or modifications

to such policies and procedures, and any whose duties included performing background / driving

history checks and/or providing driver training while acting within the course and scope of their

office or employment under circumstances where Defendant, if a private person, would be liable

to Plaintiff in accordance with Texas law.

4.     This action arises out of an incident that occurred in Maverick County, Texas, the same

county in which Plaintiff resides. Maverick County is in the Western District of Texas, Del Rio

Division.

5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1402(b) because the incident occurred

in Maverick County, Texas.

                             III.   CONDITIONS PRECEDENT

6.     Pursuant to 28 U.S.C. §2675(a), Plaintiff timely presented his claims to the United States

by submitting Standard Form 95 (“SF 95) to the Department of the Army, via Facsimile and United

States Mail to the OSJA IMSM JSAM, USAJNORTH and Army Support Activity, 2422 Stanley

Road, Suite 201, JBSA, Fort Sam Houston, Texas 78234, on February 26, 2018. Receipt of

delivery was received on the same date and acknowledgement of delivery by the Department of

the Army was received by correspondence dated June 29, 2018 (approximately four months later).




                                             Page 2 of 7
        Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 3 of 7

20993.0002


7.     By correspondence dated June 29, 2018, the Department of the Army requested additional

information for review.      Additional information, medical and employment information was

provided to the Department of the Army by correspondence dated July 24, 2018. Receipt of

delivery was received on the same date.

8.     By email dated December 17, 2018, the Department of the Army requested additional

information. Additional information, medical and employment information was provided to the

Department of the Army by correspondence dated January 29, 2019. Receipt of delivery was

received on the same date.

9.     Filing of the administrative claim tolled the statute of limitations indefinitely or until such

time as the Department of the Army takes final administrative action on the claim in writing. Final

administrative action on the claim occurred on November 19, 2019.

10.    Plaintiff has fully exhausted all administrative remedies under the Federal Tort Claims Act

and has fully complied with the statutory prerequisites for bringing this tort action against the

Defendant.

                                          IV.     FACTS

11.    Plaintiff brings this cause of action to recover damages for personal injuries and damages

sustained and arising out of an automobile accident which occurred on or about October 23, 2017,

in Eagle Pass, Maverick County, Texas. Department of the Army recruiter Stanley Lee Martinez

was engaged in the course and scope of his employment with the Department of the Army and

operating a 2017 Dodge Ram northbound on US Highway 277 in Maverick County, Texas. On

the occasion in question, Plaintiff was also traveling northbound on Hwy 277 in front of Stanley

Lee Martinez. Plaintiff put his signal light to turn to the right when suddenly and unexpectedly

his vehicle was rear ended by Stanley Lee Martinez’s vehicle. Stanley Lee Martinez disregarded




                                            Page 3 of 7
        Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 4 of 7

20993.0002


the turn signal and brake lights colliding with Plaintiff’s vehicle. Plaintiff would show that the

incident was proximately caused by the negligence of Stanley Lee Martinez and the Defendant

thereby caused Plaintiff’s damages enumerated below.

                                        V.   NEGLIGENCE

12.    Plaintiff would show that on the occasion in question, Stanley Lee Martinez was negligent

in driving a motor vehicle upon a roadway/highway in a reckless manner, where no exceptions

applied, to wit:

       a.      Failing to operate a vehicle in a reasonable and prudent manner;

       b.      In failing to keep a proper lookout;

       c.      Failing to maintain a proper speed;

       d.      In failing to timely apply the brakes to the subject vehicle in order to avoid the

               collision in question;

       e.      In failing to take evasive action in order to avoid the collision; and

       f.      In driving the vehicle in willful and wanton disregard for the safety of persons or

               property in violation of the TEXAS TRANSPORTATION CODE §545.401, V.T.C.A.

13.    The purpose of TEXAS TRANSPORTATION CODE §545.401 is to regulate the safe, smooth

and orderly flow of traffic on streets, roadways and public highways, and their provisions were

intended to inter alia, protect persons from injurious incidents.

14.    Plaintiff was among those persons intended to be protected by TEXAS TRANSPORTATION

CODE sections §545.401. Accordingly, Stanley Lee Martinez’s failure to comply with the

provisions of said statute constitutes negligence per se, as a matter of law.




                                             Page 4 of 7
        Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 5 of 7

20993.0002


15.    Each and all of the above and foregoing acts, both of omission and commission, were

negligent and constituted negligence and were each and all, independently and/or concurrently,

the sole proximate cause of the Plaintiff’s injuries and damages.

16.    The Department of the Army is liable for all of Stanley Lee Martinez’s under the doctrine

of respondeat superior. Independently of the above actions and/or omissions, the Department of

the Army was negligent:

       a.      In failing to properly train its drivers;

       b.      Failing to establish an adequate safety program;

       c.      Failing to adequately supervise its drivers;

       d.      Failing to establish adequate policies and/or adequately enforce these policies for

               its drivers including a policy of not using a cell phone when driving on Texas

               highways; and

       e.      In negligently hiring, supervising and retaining Stanley Lee Martinez who was an

               unqualified and incompetent driver.

17.    Each and all of the above and foregoing acts, both of omission and commission, were

negligent and constituted negligence and were each and all, independently and/or concurrently,

the sole proximate cause of the Plaintiff’s injuries and damages.

                                        VI.      DAMAGES

18.    Plaintiff would show that as a proximate cause of the negligence of the Defendant, Plaintiff

suffered serious and permanent injuries to his body. In all reasonable probability, Plaintiff will

suffer for a long time into the future, if not for the balance of his natural life. The injuries have

had a serious effect on Plaintiff’s health and well-being. Some of these ill effects are permanent

and will abide with the Plaintiff long into the future. Their ill effects have, in turn, caused




                                              Page 5 of 7
        Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 6 of 7

20993.0002


Plaintiff’s physical and mental conditions to deteriorate generally so that the specific injuries and

ill effect alleged have caused and will in all reasonable probability, cause Plaintiff to suffer the

consequences and ill effects of such deterioration throughout his body long into the future, if not

for the balance of his natural life for which he hereby sues.

19.    Plaintiff would show that as a result of the above described injuries, he has suffered:

       a.      conscious physical and mental pain and anguish in the past and future;

       b.      physical impairment in the past and future;

       c.      disfigurement in the past and future;

       d.      a loss of wages and a loss of wage-earning capacity in the past and future;

       e.      necessary and reasonable medical expenses in the past;

       f.      necessary and reasonable medical expenses that, in reasonable probability, will be

               incurred in the future.

20.    These expenses were incurred for necessary care and treatment of the injuries resulting

from the incident complained of herein and the charges were reasonable and customary in the area

of Maverick County, Texas. As a further result of the injuries sustained by the Plaintiff, there is a

reasonable probability that Plaintiff will incur additional expenses for Plaintiff’s medical care and

attention in the future, for which Plaintiff hereby sues the Defendant.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited

in terms of law to appear and answer herein and that upon final hearing hereof, Plaintiff recover

judgment against the Defendant for Plaintiff’s damages as herein above set out with pre-judgment

and post-judgment interest at the legal rate; costs of Court and for such other and further relief to

which Plaintiff may be entitled under equity and in law.




                                            Page 6 of 7
      Case 2:20-cv-00011-AM-VRG Document 1 Filed 02/03/20 Page 7 of 7

20993.0002


                                  Respectfully submitted,

                                  LANGLEY & BANACK
                                  745 E. Mulberry, Suite 900
                                  San Antonio, Texas 78212
                                  (210) 736-6600
                                  (210) 735-6889 facsimile



                                  By: _________________________________
                                        IAN M. McLIN
                                        State Bar No. 24005071
                                        imclin@langleybanack.com
                                        RUBEN VALADEZ
                                        State Bar No. 00797588
                                        rvaladez@langleybanack.com

                                  COUNSEL FOR PLAINTIFF,
                                  ROLANDO MARTINEZ




                                 Page 7 of 7
